STATE TRUST Prospectus The information in this prospectus is not complete and may be changed. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. State Trust  Enhanced Ultra Short Duration Mutual Fund Ticker Symbol: STATX PROSPECTUS DATED MARCH 15, 2017 3 THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. State Trust  Enhanced Ultra Short Duration Mutual Fund Series of State Trust TABLE OF CONTENTS FUND SUMMARY 5 Investment Objective 5 Fees and Expenses 5 Portfolio Turnover 5 Principal Investment Strategies 5 Principal Risks 7 Performance Information 8 Fund Management 9 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Broker-Dealers and Other Financial Intermediaries 9 FUND DETAILS 9 Investment Objective 9 More about the Fund's Principal Investment Strategies 9 Temporary Investments 11 More about the Fund's Principal Risks 12 DISCLOSURE OF PORTFOLIO HOLDINGS 14 MANAGEMENT OF THE FUND 14 Board of Trustees 14 Investment Manager 14 Management Fees 15 Portfolio Manager 15 BUYING AND SELLING SHARES 15 How Shares are Priced 15 How to Purchase Shares 16 How to Redeem Shares 18 Market Timing Policy 20 FUND DISTRIBUTIONS 20 TAX INFORMATION 20 DISTRIBUTION ARRANGEMENTS 23 SHAREHOLDER REPORTS AND OTHER INFORMATION 23 FINANCIAL HIGHLIGHTS 23 PRIVACY NOTICE 24 4 STATE TRUST  ENHANCED ULTRA SHORT DURATION MUTUAL FUND TICKER SYMBOL: STATX FUND SUMMARY Investment Objective The Fund seeks current income consistent with preservation of capital and daily liquidity. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (Fees paid directly from your investment) None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.30% Other Expenses 1 0.06% Total Annual Fund Operating Expenses 0.36% 1 Other expenses are based on estimated amounts for the current fiscal year. Example. The example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. This example assumes that you invest $10,000 in the Fund for the time period indicated and then sell or hold all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds investment return. Principal Investment Strategies Under normal market conditions, the Fund primarily invests its net assets (exclusive of proceeds (collateral) received with respect to securities lending, repurchase agreements and reverse repurchase agreement transactions) in U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, that have remaining maturities of three months. The balance of the Funds portfolio will consist of a mixture of cash and U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, with remaining maturities of less than three months and remaining maturities of longer than three months. In addition, under normal market conditions, the Fund will hold at least one U.S. Treasury security with a maturity of at least 14 months, as measured at the time of purchase, and the Fund will maintain a portfolio with a dollar weighted average maturity of at least 90 days. The 5 portfolio manager may adjust the dollar weighted average maturity of the Funds portfolio within the stated limit based on current and anticipated changes in interest rates. The foregoing specific maturity lengths are described as measured at the time of purchase. U.S. Treasury securities are backed by the full faith and credit of the U.S. Government, which means that the U.S. Government guarantees that the interest and principal will be paid when due. All of the Funds assets will be invested in U.S. dollar-denominated securities. In order to enhance income, the Fund intends to enter into securities lending, repurchase agreement and/or reverse repurchase agreement transactions that provide the Fund with income at either fixed or floating (variable) interest rates and fees. The Fund may lend its portfolio of securities to broker/dealers, institutional investors, banks, mutual funds, and insurance and/or reinsurance companies located in one of the member countries of The Organization for Economic Co-operation and Development (OECD). Securities lending allows the Fund to retain ownership of the securities loaned and, at the same time, earn additional income from fees paid by borrowers. Loans will be made only to parties who have been reviewed and deemed satisfactory by New York Alaska ETF Management LLC, the Funds investment adviser (the Adviser), pursuant to guidelines adopted by the Board of Trustees (the Board or the Board of Trustees) of State Trust (the Trust), and which provide collateral, which is either (i) 102% cash or (ii) 102%-115% U.S. government securities. The collateral is marked to market daily and, if the value of the existing collateral decreases or the value of the securities lent increases, the borrower will be required to post additional collateral. The Fund may enter into repurchase agreements and/or reverse repurchase agreements with broker/dealers, institutional investors, banks, mutual funds, and insurance and/or reinsurance companies located in one of the member countries of the OECD. Repurchase transactions involve the purchase of securities with an agreement to resell the securities at an agreed-upon price, date and interest payment. Reverse repurchase transactions involve the sale of securities with an agreement to repurchase the securities at an agreed-upon price, date and interest payment and have the characteristics of borrowing. the Fund will invest over 5% of its assets in reverse repurchase agreements in which proceeds (collateral) received with respect to reverse repurchase agreements will include cash, U.S. Treasury securities or debt instruments secured by U.S. Treasury securities. The Fund will earmark or establish a segregated account equal in value to its obligations to hold the aforementioned proceeds (collateral). A bonds maturity refers to the length of time until the bonds principal must be paid back. Dollar weighted average maturity (WAM) is the weighted average amount of time it take for the Funds bond portfolio to mature. This means that the higher the Funds portfolios WAM, the longer it takes for all of the bonds in the portfolio to mature. WAM is calculated by computing the percentage value of each bond instrument in the portfolio. The number of days or months until the bonds maturity is multiplied by each percentage, and the sum of the subtotals equals the WAM of the bonds in the portfolio. WAM is not the same thing as duration. Duration is an approximate measure of a bonds price sensitivity to changes in interest rates. If a bond has a duration of six years, for example, its price will rise about 6% if interest rates drop by a percentage point, and its price will fall by about 6% if interest rates rise by a percentage point. For investment purposes, the Fund uses the Macaulay method of calculating duration, named after its creator, Frederick Macaulay. Macaulay duration is the weighted average term to maturity of the cash flows from a bond. The weight of each cash flow is determined by dividing the present value of the cash flow by the price. The Adviser may, but is not required to, use a securities lending agent to facilitate its securities lending transactions or may itself act as agent, for which the Adviser will receive no separate compensation. The Fund may split fees earned from securities lending with any unaffiliated lending agent, but in no event will the Fund pay more than 15% of the interest or fees earned from securities lending to a securities lending agent who administers the lending program in accordance with guidelines approved by the Board of Trustees. The Fund seeks to maximize income from securities lending and reverse repurchase agreement transactions through entering into such transactions with counterparties who may reuse the securities obtained through securities lending and/or reverse repurchase agreements with the Fund to collateralize other transactions with different counterparties. Such counterparties may be willing to enter into securities lending and/or reverse repurchase agreement transactions with the Fund on more favorable terms than would otherwise be available. 6 Under normal market conditions, the Fund will invest not less than 80% of its net assets (exclusive of collateral with respect to securities lending, repurchase and reverse repurchase agreement transactions), plus any borrowings for investment purposes, in U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, that have remaining maturities of three months. The Fund is not a money market fund and thus does not seek to maintain a stable NAV of $1.00 per share. Additionally, the Funds investment strategy will cause the Funds portfolio to exceed the dollar weighted average maturity requirements imposed on money market mutual funds. Furthermore, the Funds use of reverse repurchase transactions will have a leveraging effect on the Funds NAV, which is generally inconsistent with the stable net asset value associated with money market mutual funds. In addition, although the Fund may invest in securities that may be held by money market funds, it is not subject to the regulations applicable to money market funds. Principal Risks The Fund is subject to risks, any of which could cause an investor to lose money. The Funds principal risks include: Market Risk : Bond markets rise and fall daily. As with any investment whose performance is tied to these markets, the value of your investment in the Fund will fluctuate, which means that you could lose money. Management Risk : Any actively managed fund is subject to the risk that its investment adviser will select investments or allocate assets in such a way that could cause the fund to underperform or otherwise not meet its objective. In managing the Funds portfolio holdings, the Adviser applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that these actions will produce the desired results. U.S. Treasury Securities Risk : Direct obligations of the U.S. Treasury have historically involved little risk of loss of principal if held to maturity. However, due to fluctuations in interest rates, the market value of such securities may vary during the period shareholders own shares of the Fund. Interest Rate Risk : The value of the Funds shares can be expected to increase during periods of falling interest rates and decrease during periods of rising interest rates. The yields of U.S. Treasury securities may be lower than the yields available from other types of fixed-income investments. Credit Risk : Securities issued by the U.S. Treasury historically have presented minimal credit risk. However, recent events have led to a downgrade in the long-term U.S. credit rating by at least one major rating agency and have introduced greater uncertainty about the repayment by the United States of its obligations. A further credit rating downgrade or a U.S. credit default could decrease the value and increase the volatility of the Funds investments. Reverse Repurchase Agreement Risk : In the event of the insolvency of the counterparty to a reverse repurchase agreement, recovery of the securities sold by the Fund may be delayed. Because reverse repurchase agreements may be considered to be the practical equivalent of borrowing funds, they constitute a form of leverage (borrowing). If the Fund reinvests the proceeds of a reverse repurchase agreement at a rate lower than the cost of the agreement, entering into the agreement will lower the Funds yield. The Fund seeks to protect against reverse repurchase agreement risk through, among other things, collateralization requirements and contractual provisions which provide for the right to liquidate collateral promptly in the event of a default. Securities Lending Risk : Securities lending involves the risk that the Fund loses money because the borrower fails to return the securities in a timely manner or at all. The Fund could also lose money in the event of a decline in the value of the collateral provided for loaned securities or of investments made with cash collateral. These events could also trigger adverse tax consequences for the Fund. As securities on loan may not be voted by the Fund, there is a risk that the Fund may not be able to recall the securities in sufficient time to vote on material proxy matters. The Fund seeks to protect against securities lending risk through, among other things, collateralization requirements and contractual provisions which provide for the right to liquidate collateral promptly in the event of a default. 7 Repurchase Agreement Risk: If the counterparty to a repurchase agreement defaults on its obligation to repurchase the underlying security at a time when the value of the security has declined, the Fund may incur a loss upon disposition of the security. If the counterparty to the agreement becomes insolvent and subject to liquidation or reorganization under the Bankruptcy Code or other laws, a court may determine that the underlying security is collateral not within the control of the Fund and, therefore, the Fund may incur delays in disposing of the security and/or may not be able to substantiate its interest in the underlying security and may be deemed an unsecured creditor of the other party to the agreement. Leverage Risk: Leverage risk is the risk that certain transactions of the Fund, including the Funds use of reverse repurchase agreements, will give rise to leverage, causing the Funds shares to be more volatile than if they had not been leveraged. Non-Diversified Risk: The Fund is classified as a non-diversified investment company under the Investment Company Act of 1940, as amended (the 1940 Act). Therefore, the Fund may invest a relatively high percentage of its assets in a smaller number of issuers or may invest a larger proportion of its assets in a single issuer. As a result, the gains and losses on a single investment may have a greater impact on the Funds NAV and may make the Fund more volatile than more diversified funds. New Investment Adviser Risk. The Adviser is a newly formed investment adviser with no operating history. There is no guarantee that the Adviser will be able to produce satisfactory returns for the Fund or preserve the Funds assets. New Fund Risk: The Fund is newly organized and has a limited operating history. The Fund may not be successful in implementing its investment strategy, may not employ a successful investment strategy or may fail to attract sufficient assets under management to realize economies of scale. Withholding Tax Risk : Whether an investment in the Fund is appropriate for a non-U.S. shareholder (as defined in Tax Information) will depend upon the non-U.S. shareholders particular circumstances. Section 871(k) of the Internal Revenue Code of 1986, as amended (the Code)provides certain look-through treatment to non-U.S. shareholders, permitting qualified interest-related dividends and qualified short-term capital gains not to be subject to U.S. withholding tax. It should also be noted that withholding would still apply (generally at a 30% rate or lower applicable treaty rate) to the extent that distributions are from the Funds interest income from non-U.S. sources. If modifications to the Funds strategy are made such that the Fund makes distributions from the Funds dividend income or foreign currency gains, such withholding would also apply with respect to these sources of income. Depending on the circumstances, the Fund may designate all, some, or none of the Funds potentially eligible dividends as qualified interest-related dividends or as qualified short-term capital gains. We strongly urge you to review carefully the discussion under Tax Information and to seek advice based on your particular circumstances from an independent tax advisor. Please see Fund DetailsMore about the Funds Principal Risks in the Funds prospectus for a more detailed description of the risks of investing in the Fund. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information Because the Fund has not commenced operations and does not have returns for a calendar year, no investment return information is presented for the Fund at this time. In the future, investment return information will be presented in this section of the prospectus. The information will give some indication of the risks of investing in the Fund by comparing the Funds investment returns with a broad measure of market performance. Also, shareholder reports containing financial and investment return information will be provided to shareholders semi-annually. Once available, updated performance information is available at no cost at www.tbil.co. 8 Fund Management Investment Adviser. New York Alaska ETF Management LLC. Portfolio Manager. Nicholas Abbate, portfolio manager for the Adviser, is the Funds Portfolio Manager and is responsible for the day-to-day management of the Fund. He has managed the Fund since inception. Purchase and Sale of Fund Shares The Fund imposes a minimum $100 initial investment amount and a minimum $100 subsequent investment amount. You may purchase and redeem shares of the Fund on any day that the New York Stock Exchange is open. Redemption requests may be made in writing, by telephone, or through a financial intermediary and will be paid by ACH, check or wire transfer. Tax Information The Funds taxable distributions are generally taxable to you as ordinary income, capital gains, or a combination of the two, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account, in which case distributions may be taxable upon withdrawal. You should consult your tax advisor regarding the rules governing your tax-deferred arrangement. Because the Fund is not classified as a money market mutual fund by the I.R.S., its shareholders are not eligible for certain simplified methods for calculating gains and losses afforded to money market mutual fund shareholders. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediarys web site for more information. FUND DETAILS Investment Objective The Fund seeks current income consistent with preservation of capital and daily liquidity. The Funds investment objective is a non-fundamental policy and therefore may be changed by the Trusts Board of Trustees without shareholder approval. The Fund will notify its shareholders before changing its investment objective. More about the Funds Principal Investment Strategies Under normal market conditions, the Fund primarily invests its net assets (exclusive of proceeds (collateral) received with respect to securities lending, repurchase agreements and reverse repurchase agreement transactions) in U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, that have remaining maturities of three months. The balance of the Funds portfolio will consist of a mixture of cash and U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, with remaining maturities of less than three months and remaining maturities of longer than three months. In addition, under normal market conditions, the Fund will hold at least one U.S. Treasury security with a maturity of at least 14 months, as measured at the time of purchase, and the Fund will maintain a portfolio with a dollar weighted average maturity of at least 90 days. The portfolio manager may adjust the dollar weighted average maturity of the Funds portfolio within the stated limit based on current and anticipated changes in interest rates. The foregoing specific maturity lengths are described as measured at the time of purchase. U.S. Treasury securities are backed by the full faith and credit of the U.S. Government, which means that the U.S. Government guarantees that the interest and principal will be paid when due. All of the Funds assets will be invested in U.S. dollar-denominated securities. 9 The Adviser buys securities with the highest expected total return and/or highest expected liquidity, subject to the Funds ultra short duration mandate. The Adviser sells securities to adjust average portfolio duration as needed and to purchase securities with a higher expected return and/or higher expected liquidity. A bonds maturity refers to the length of time until the bonds principal must be paid back. Dollar weighted average maturity (WAM) is the weighted average amount of time it takes for the Funds bond portfolio to mature. This means that the higher the Funds portfolios WAM, the longer it takes for all of the bonds in the portfolio to mature. WAM is calculated by computing the percentage value of each bond instrument in the portfolio. The number of days or months until the bonds maturity is multiplied by each percentage, and the sum of the subtotals equals the WAM of the bonds in the portfolio. WAM is not the same thing as duration. Duration is an approximate measure of a bonds price sensitivity to changes in interest rates. If a bond has a duration of six years, for example, its price will rise about 6% if interest rates drop by a percentage point, and its price will fall by about 6% if interest rates rise by a percentage point. For investment purposes, the Fund uses the Macaulay method of calculating duration, named after its creator, Frederick Macaulay. Macaulay duration is the weighted average term to maturity of the cash flows from a bond. The weight of each cash flow is determined by dividing the present value of the cash flow by the price. In order to enhance income, the Fund intends to enter into securities lending, repurchase agreement and/or reverse repurchase agreement transactions that provide the Fund with income at either fixed or floating (variable) interest rates and fees. Securities Lending The Fund may lend its portfolio of securities to broker/dealers, institutional investors, banks, mutual funds, and insurance and/or reinsurance companies located in one of the member countries of The Organization for Economic Co-operation and Development. Securities lending allows the Fund to retain ownership of the securities loaned and, at the same time, to earn additional income from fees paid by borrowers. Loans of securities will be made only to parties who have been reviewed and deemed satisfactory by New York Alaska ETF Management LLC, the Funds investment adviser, pursuant to guidelines adopted by the Board of Trustees of State Trust, and which provide collateral, which is either (i) 102% cash or (ii) 102%-115% U.S. government securities. The collateral is marked to market daily and, if the value of the existing collateral decreases or the value of the securities lent increases, the borrower will be required to post additional collateral. When the Fund lends its portfolio securities, the voting rights and the right to dividends and other distributions on the loaned securities transfer to the borrower until the loan is terminated and the securities are returned to the Fund. While the loan is open, however, the borrower will remit back to the Fund payments equal to such distributions. When a loan is terminated, the Fund will return the collateral to the borrower and the borrower must return the borrowed securities to the Fund. The Adviser may, but is not required to, use a securities lending agent to facilitate its securities lending transactions or may itself act as agent, for which the Adviser will receive no separate compensation. The Fund may split fees earned from securities lending with any unaffiliated lending agent, but in no event will the Fund pay more than 15% of the interest or fees earned from securities lending to a securities lending agent who administers the lending program in accordance with guidelines approved by the Board of Trustees. Repurchase Agreements The Fund may enter into repurchase agreements with broker/dealers, institutional investors, banks, mutual funds, and insurance and/or reinsurance companies located in one of the member countries of the OECD (each, a counterparty). In a repurchase agreement, the Fund enters into a contract with a counterparty under which (i) the Fund purchases securities for cash from the counterparty, and (ii) the counterparty agrees to repurchase the securities at a specified future date, or on demand, for a price that is sufficient to return to the Fund its original purchase price, plus an additional amount representing the return on the Funds investment. 10 Repurchase agreements provide the Fund with a means to invest cash at competitive rates for short periods and/or earn income at either fixed or floating (variable) interest rates and fees. While a repurchase agreement has legal characteristics of both a sale and a secured transaction, economically it functions as a loan from the Fund to the counterparty, in which the securities purchased by the Fund serve as collateral for the loan and are placed in the possession or under the control of the Funds custodian during the term of the agreement. Proceeds (collateral) received with respect to repurchase agreements will include cash, U.S. Treasury securities or debt instruments secured by U.S. Treasury securities. The Fund will earmark or establish a segregated account equal in value to its obligations to hold the aforementioned proceeds (collateral). Reverse Repurchase Agreements The Fund may also enter into reverse repurchase agreements with counterparties. In a typical reverse repurchase agreement, the Fund enters into a contract with a counterparty under which (i) the Fund sells securities for cash or cash equivalents to the counterparty, and (ii) the Fund agrees to repurchase the securities at an agreed-upon price, date and interest payment. Reverse repurchase agreements provide the Fund with a source of liquidity that can be invested elsewhere for no more than six days and/or earn income at either fixed or floating (variable) interest rates and fees. While a reverse repurchase agreement has legal characteristics of both a sale and a secured transaction, economically it functions as a loan from the counterparty to the Fund, in which the securities purchased by the counterparty serve as collateral for the loan. Securities received by the Fund through reverse repurchase agreements include cash, U.S. Treasury securities or debt instruments secured by U.S. Treasury securities. the Fund will invest over 5% of its assets in reverse repurchase agreements in which proceeds (collateral) received with respect to reverse repurchase agreements will include cash, U.S. Treasury securities or debt instruments secured by U.S. Treasury securities. The Fund will earmark or establish a segregated account equal in value to its obligations to hold the aforementioned proceeds (collateral). Counterparty Use of Securities Obtained from the Fund The Fund seeks to maximize income from securities lending, repurchase agreements and reverse repurchase agreement transactions through entering into such transactions with counterparties who may reuse the securities obtained through securities lending and/or reverse repurchase agreements with the Fund to collateralize other transactions with different counterparties. Such counterparties may be willing to enter into securities lending and/or reverse repurchase agreement transactions with the Fund on more favorable terms than would otherwise be available. Other Information Under normal market conditions, the Fund will invest not less than 80% of its net assets (exclusive of collateral with respect to securities lending, repurchase and reverse repurchase agreement transactions), plus any borrowings for investment purposes, in U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, that have remaining maturities of three months (the Investment Policy). The Fund will provide shareholders with 60 days notice of any change to the Investment Policy. The Fund is not a money market fund and thus does not seek to maintain a stable net asset value of $1.00 per share. Additionally, the Funds investment strategy will cause the Funds portfolio to exceed the dollar weighted average maturity requirements imposed on money market mutual funds. Furthermore, the Funds use of reverse repurchase transactions will have a leveraging effect on the Funds NAV, which is generally inconsistent with the stable net asset value associated with money market mutual funds. In addition, although the Fund may invest in securities that may be held by money market funds, it is not subject to the regulations applicable to money market funds. Temporary Investments To respond to adverse market, economic, political or other conditions, the Fund may invest 100% of its total assets, without limitation, in cash or cash equivalents (including cash it has borrowed). While the Fund is in a defensive position, the opportunity to achieve its objective may be hindered and additional borrowing cost may be incurred. Such defensive positions may be inconsistent with the Funds principal investment strategies. 11 More about the Funds Principal Risks All investments carry a certain amount of risk, and the Fund cannot guarantee that it will achieve its investment objective. The value of the Funds investments will fluctuate with market conditions, and the value of your investment in the Fund also will vary. The principal risks associated with investing in the Fund are described below and in the Fund Summaries at the beginning of this Prospectus. An investment in the Fund is not a deposit of the bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Market Risk Bond markets rise and fall daily. As with any investment whose performance is tied to these markets, the value of your investment in the Fund will fluctuate, which means that you could lose money. Management Risk Any actively managed fund is subject to the risk that its investment adviser will select investments or allocate assets in such a way that could cause the fund to underperform or otherwise not meet its objective. In managing the Funds portfolio securities, the Adviser applies investment techniques and risk analyses in making investment decisions for the Fund, but there can be no guarantee that they will produce the desired results. U.S. Treasury Securities Risk A security backed by the U.S. Treasury or the full faith and credit of the United States is guaranteed only as to the timely payment of interest and principal when held to maturity, but the market prices for such securities are not guaranteed and will fluctuate. Because U.S. Treasury securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. In addition, such guarantees do not extend to shares of the Fund itself. Interest Rate Risk The Fund may invest in U.S. Treasury securities, which are considered among the safest fixed-income investments. Because of this added safety, the yields available from U.S. Treasury securities are generally lower than the yields available from corporate debt securities. As with other debt securities, the value of U.S. Treasury securities changes as interest rates fluctuate. Changes in the value of U.S. Treasury securities will not affect interest income from those securities but will be reflected in the Funds NAV. Thus, a decrease in interest rates may generally result in an increase in the value of the shares. Conversely, during periods of rising interest rates, the value of the shares will generally decline. The magnitude of these fluctuations will generally be greater at times when the dollar weighted average maturity of the U.S. Treasury securities held by the Fund is longer. Credit Risk Credit risk refers to the possibility that the issuer of a security will not be able to make timely principal and interest payments. Changes in an issuers credit rating or the markets perception of an issuers creditworthiness may also affect the value of the Funds investment in that issuer. The degree of credit risk depends on both the financial condition of the issuer and the terms of the obligation. Securities issued by the U.S. Treasury historically have presented minimal credit risk. However, recent events have led to a downgrade in the long-term U.S. credit rating by at least one major rating agency and have introduced greater uncertainty about the ability of the U.S. to repay its obligations. A further credit rating downgrade or a U.S. credit default could decrease the value and increase the volatility of the Funds investments. 12 Reverse Repurchase Agreement Risk In the event of the insolvency of the counterparty to a reverse repurchase agreement, recovery of the securities sold by the Fund may be delayed. In a reverse repurchase agreement, the counterpartys insolvency may result in a loss equal to the amount by which the value of the securities sold by the Fund exceeds the repurchase price payable by the Fund; if the value of the purchased securities increases during such a delay, that loss may also be increased. When the Fund enters into a reverse repurchase agreement, any fluctuations in the market value of either the securities transferred to another party or the securities in which the proceeds may be invested would affect the market value of the Funds assets. As a result, such transactions may increase fluctuations in the NAV of the Funds shares. Because reverse repurchase agreements may be considered to be the practical equivalent of borrowing funds, they constitute a form of leverage. If the Fund reinvests the proceeds of a reverse repurchase agreement at a rate lower than the cost of the agreement, entering into the agreement will lower the Funds yield. The Fund seeks to protect against reverse repurchase agreement risk through, among other things, collateralization requirements and contractual provisions which provide for the right to liquidate collateral promptly in the event of a default. Securities Lending Risk The Fund may lend its portfolio securities to brokers, dealers, and other financial institutions provided a number of conditions are satisfied, including that the loan is fully collateralized. When the Fund lends portfolio securities, its investment performance will continue to reflect changes in the value of the securities loaned, and the Fund will also receive a fee or interest on the collateral. Securities lending involves the risk of loss of rights in the collateral or delay in recovery of the collateral if the borrower fails to return the security loaned or becomes insolvent. The Fund will also bear the risk of any decline in value of securities acquired with cash collateral. The Fund may pay lending fees to a party arranging the loan. The Fund seeks to protect against securities lending risk through, among other things, collateralization requirements and contractual provisions which provide for the right to liquidate collateral promptly in the event of a default. Repurchase Agreement Risk If the counterparty to a repurchase agreement defaults on its obligation to repurchase the underlying security at a time when the value of the security has declined, the Fund may incur a loss upon disposition of the security. If the counterparty to the agreement becomes insolvent and subject to liquidation or reorganization under the Bankruptcy Code or other laws, a court may determine that the underlying security is collateral not within the control of the Fund and, therefore, the Fund may incur delays in disposing of the security and/or may not be able to substantiate its interest in the underlying security and may be deemed an unsecured creditor of the other party to the agreement. Leverage Risk Leverage risk is the risk that certain transactions of the Fund, including the Funds use of reverse repurchase agreements, will give rise to leverage, causing the Funds Shares to be more volatile than if they had not been leveraged. Non-Diversified Risk The Fund is classified as a non-diversified investment company under the 1940 Act. As a result, the Fund is subject to the risk that it will be more volatile than a diversified fund because the Fund may invest its assets in a smaller number of issuers or may invest a larger proportion of its assets in a single issuer. As a result, the gains and losses on a single investment may have a greater impact on the Funds NAV and may make the Fund more volatile than more diversified funds. 13 New Investment Adviser Risk The Adviser is a newly formed investment adviser with no operating history. The Adviser and its employees have limited experience managing investment assets other than their own assets. There is no guarantee that the Adviser will be able to produce satisfactory returns for the Fund or preserve the Funds assets. New Fund Risk The Fund is a newly organized and has a limited operating history. The Fund may not be successful in implementing its investment strategy, may not employ a successful investment strategy or may fail to attract sufficient assets under management to realize economies of scale. Withholding Tax Risk Distributions by the Fund will be treated as dividends for U.S. federal income tax purposes to the extent paid from our current or accumulated earnings and profits (as determined under U.S. federal income tax principles). Dividends paid to a non-U.S. shareholder (as defined in Tax Information) generally will be subject to U.S. withholding tax at a 30% rate or a reduced rate specified by an applicable income tax treaty. Code section 871(k) provides certain look-through treatment to non-U.S. shareholders, permitting qualified interest-related dividends and qualified short-term capital gains not to be subject to U.S. withholding tax. More specifically, no withholding is required with respect to certain dividends if (i) the dividends are properly reported as interest-related dividends or short-term capital gain dividends, (ii) the dividends are derived from sources specified in the Code for such dividends, and (iii) certain other requirements are satisfied. Depending on the circumstances, the Fund may designate all, some, or none of the Funds potentially eligible dividends as qualified interest-related dividends or as qualified short-term capital gains. We strongly urge you to review carefully the discussion under Tax Information and to seek advice based on your particular circumstances from an independent tax advisor. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures with respect to the disclosure of the portfolio holdings is available in the Statement of Additional Information (SAI). MANAGEMENT OF THE FUND Board of Trustees The Board of Trustees of the Trust has responsibility for the general oversight of the management of the Fund, including general supervision of the Adviser and other service providers, but is not involved in the day-to-day management of the Trust. A list of the Trustees and the Trust officers, and their present positions and principal occupations, is provided in the Funds Statement of Additional Information. Investment Manager New York Alaska ETF Management LLC serves as the investment adviser for the Fund. Subject to the supervision of the Board of Trustees, the Adviser is responsible for managing the investment activities of the Fund and the Funds business affairs and other administrative matters. New York Alaska ETF Management LLC is located at 5550 Painted Mirage Road, Suite 320, Las Vegas, Nevada 89149 and 3617 Beverly Ridge Drive, Sherman Oaks, CA, 91423. The Adviser is a newly formed company, was founded in 2015 and as of December 31, 2016, had $0 in assets under management. 14 Management Fees For the services provided to the Fund under the investment management agreement, the Fund pays the Adviser monthly fees based on a percentage of the Funds average daily net assets at the annual rate of 0.30%. The Adviser has currently voluntarily agreed to waive and/or reimburse all expenses of the Fund in order to maintain the Funds total annual fund operating expenses at 0.36% of the average daily net assets of the Fund. The Adviser may, at its sole discretion, modify or terminate this voluntary waiver without notice to the Fund. The Fund bears expenses which are not covered under the management fee which may vary and affect the total level of expenses paid by shareholders, such as taxes and governmental fees, brokerage fees, commissions and other transaction expenses, costs of borrowing money, including interest expenses, extraordinary expenses (such as litigation and indemnification expenses) and fees and expenses of the Trusts independent Trustees and their counsel. A discussion of the basis for the Board of Trustees approval of the Funds investment management agreement will be included in the Funds annual and/or semi-annual report to shareholders following such approval. Portfolio Manager Nicholas Abbate, the Funds Portfolio Manager and Chief Operating Officer , is responsible for the day-to-day management of the Funds portfolio assets, approving, executing and monitoring fixed income lending, borrowing and trading strategies and counterparties. Mr. Abbate has been a portfolio manager with the Adviser since November 2016. Mr. Abbate has significant experience in capital markets, and has devoted over 10 years to equity trading and broker-dealer sales through various roles at Knight Capital Group, Inc., an independent market maker. At Knight Capital Group, Inc., where he worked from 1997 until 2010, Mr. Abbate was a market maker in NASDAQ securities and Over the Counter Bulletin Board (OTCBB)/OTC Pink Securities in various sectors. Mr. Abbate joined Knight Capital Group, Inc., in 1997 after spending a year as an Accounts Manager  Wire Room at TD Waterhouse Securities, where he was responsible for all NASDAQ trade reconciliation and reporting. Between 2010 and 2014, Mr. Abbate was an independent real estate investor and developer. Mr. Abbate previously served as the Director of Business Development at Enerlock, LLC, an energy savings specialist company. At Enerlock, LLC, where he worked from 2014 to 2016, Mr. Abbate was responsible for the procurement of large commercial, small business and residential electric and gas customers, as well as development of new sales channels through online and affiliate marketing. Mr. Abbate earned a B.A. degree in Business Management from St. Johns University and currently holds the FINRA Series 65 license. Additional information about the portfolio managers compensation, other accounts managed by the portfolio manager and the portfolio managers ownership of securities in the Fund is available in the Funds Statement of Additional Information. BUYING AND SELLING SHARES How Shares are Priced Shares of the Fund are sold at net asset value (NAV). The NAV of the Funds shares is determined by dividing the total market value of the Funds portfolio investments and other assets, less any liabilities, by the total number of shares outstanding. Fund shares are valued as of the close of regular trading (normally 4:00 p.m., Eastern time) (the NYSE Close) on each day the New York Stock Exchange (NYSE) is open for business. The NYSE is closed on weekends and New Years Day, Martin Luther King, Jr. Day, Presidents Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day. The price at which a purchase or redemption of Fund shares is effected is based on the next calculation of the Funds NAV after the order is placed. Information that becomes known to the Fund or its agents after the NAV has been calculated on a particular day will not generally be used to retroactively 15 adjust the price of a security or the NAV determined earlier that day. In accordance with Rule 22c-1 under the 1940 Act, the Fund reserves the right to change the time its NAV is calculated on (i) days on which changes in the value of the Funds portfolio securities will not materially affect the current net asset value of the Funds shares; and (ii) days during which no Fund share is tendered for redemption and no order to purchase a Fund share is received by the Fund. In addition, the Board may change the time at which the Funds NAV is calculated if the Board deems such change necessary. The Funds portfolio holdings are valued based on market prices when market quotes are readily available. Securities and other assets for which market quotes are not readily available are valued at fair value as determined in good faith by the Board of Trustees or persons acting at their direction. The Board of Trustees has adopted methods for valuing securities and other assets in circumstances where market quotes are not readily available, and has delegated to the Adviser the responsibility for applying the valuation methods. In the event that market quotes are not readily available, and the security or asset cannot be valued pursuant to one of the valuation methods, the value of the security or asset will be determined in good faith by the Board of Trustees, generally based upon recommendations provided by the Adviser. Market quotes are considered not readily available in circumstances where there is an absence of current or reliable market-based data (e.g., trade information, bid/ask information, broker quotes), including where events occur after the close of the relevant market, but prior to the NYSE Close, that materially affect the values of the Funds securities or assets. In addition, market quotes are considered not readily available when, due to extraordinary circumstances, the exchanges or markets on which the securities trade do not open for trading for the entire day and no other market prices are available. The Board has delegated to the Adviser the responsibility for monitoring significant events that may materially affect the values of the Funds securities or assets and for determining whether the value of the applicable securities or assets should be re-evaluated in light of such significant events. When the Fund uses fair value pricing to determine its NAV, securities will not be priced on the basis of quotes from the primary market in which they are traded, but rather may be priced by another method that the Board of Trustees or persons acting at their direction believe reflects fair value. Fair value pricing may require subjective determinations about the value of a security. While the Trusts policy is intended to result in a calculation of the Funds NAV that fairly reflects security values as of the time of pricing, the Trust cannot ensure that fair values determined by the Board of Trustees or persons acting at their direction would accurately reflect the price that the Fund could obtain for a security if it were to dispose of that security as of the time of pricing (for instance, in a forced or distressed sale). The prices used by the Fund may differ from the value that would be realized if the securities were sold. How to Purchase Shares The Fund may be purchased by U.S. or non-U.S. shareholders, and the procedure for purchasing shares are the same for both U.S. and non-U.S. shareholders . Minimum and Additional Investment Amounts : The Fund has a $100 minimum initial investment amount and a $100 subsequent investment amount. There is no minimum investment requirement when you are buying shares by reinvesting dividends and distributions from the Fund. The Fund reserves the right to waive any investment minimum requirement from time to time at its sole discretion. Purchasing Shares : You may purchase shares of the Fund by sending a completed application form to the following address: Via Regular Mail: State Trust  Enhanced Ultra Short Duration Mutual Fund c/o Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, OH 44147 or Overnight Mail: 16 State Trust  Enhanced Ultra Short Duration Mutual Fund c/o Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, OH 44147 The USA PATRIOT Act requires financial institutions, including the Fund, to adopt certain policies and programs to prevent money-laundering activities, including procedures to verify the identity of customers opening new accounts. As requested on the Application, you should supply your full name, date of birth, social security number and permanent street address. Mailing addresses containing a P.O. Box will not be accepted. This information will assist the Fund in verifying your identity. Until such verification is made, the Fund may temporarily limit additional share purchases. In addition, the Fund may limit additional share purchases or close an account if it is unable to verify a shareholders identity. As required by law, the Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. Purchase through Brokers : You may invest in the Fund through brokers or agents who have entered into selling agreements with the Funds distributor. The brokers and agents are authorized to receive purchase and redemption orders on behalf of the Fund. The Fund will be deemed to have received a purchase or redemption order when an authorized broker or its designee receives the order. The broker or agent may set their own initial and subsequent investment minimums. You may be charged a fee if you use a broker or agent to buy or redeem shares of the Fund. Finally, various servicing agents use procedures and impose restrictions that may be in addition to, or different from those applicable to investors purchasing shares directly from the Fund. You should carefully read the program materials provided to you by your servicing agent. Purchase by Wire : If you wish to wire money to make an investment in the Fund, please call the Fund at (800) 523-8382 for wiring instructions and to notify the Fund that a wire transfer is coming. Any commercial bank can transfer same-day funds via wire. The Fund will normally accept wired funds for investment on the day received if they are received by the Funds designated bank before the close of regular trading on the NYSE. Your bank may charge you a fee for wiring same-day funds. Automatic Investment Plan : You may participate in the Funds Automatic Investment Plan, an investment plan that automatically moves money from your bank account and invests it in the Fund through the use of electronic funds transfers or automatic bank drafts. You may elect to make subsequent investments by transfers of a minimum of $100 on specified days of each month into your established Fund account. Please contact the Fund at (800) 523-8382 for more information about the Funds Automatic Investment Plan. The Fund, however, reserves the right, in its sole discretion, to reject any application to purchase shares. Applications will not be accepted unless they are accompanied by a check drawn on a U.S. bank, thrift institutions, or credit union in U.S. funds for the full amount of the shares to be purchased. After you open an account, you may purchase additional shares by sending a check together with written instructions stating the name(s) on the account and the account number, to the above address. Make all checks payable to State Trust  Enhanced Ultra Short Duration Mutual Fund. The Fund will not accept payment in cash, including cashiers checks or money orders. Also, to prevent check fraud, the Fund will not accept third party checks, U.S. Treasury checks, credit card checks or starter checks for the purchase of shares. Note: Mutual Shareholder Services, LLC, the Funds transfer agent, will charge a $11.50 fee against a shareholders account, in addition to any loss sustained by the Fund, for any check returned to the transfer agent for insufficient funds. When Order is Processed : All shares will be purchased at the NAV per share (plus applicable sales charges, if any) next determined after the Fund receives your application or request in good order. All requests received in good order by the Fund before 4:00 p.m. (Eastern time) will be processed on that same day. Requests received after 4:00 p.m. will be processed on the next business day. 17 Good Order : When making a purchase request, make sure your request is in good order. “Good order” means your purchase request includes: · the name of the Fund · the dollar amount of shares to be purchased · a completed purchase application or investment stub · check payable to the “ State Trust – Enhanced Ultra Short Duration Mutual Fund Retirement Plans : You may purchase shares of the Fund for your individual retirement plans. Please call the Fund at (800) 523-8382 for the most current listing and appropriate disclosure documentation on how to open a retirement account. The Fund may not be available for purchase in all states. How to Redeem Shares Redeeming Shares: You may redeem all or any portion of the shares credited to your account by submitting a written request for redemption to: Via Regular Mail : State Trust  Enhanced Ultra Short Duration Mutual Fund c/o Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, OH 44147 or Overnight Mail: State Trust  Enhanced Ultra Short Duration Mutual Fund c/o Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, OH 44147 Redemptions by Telephone: The telephone redemption privilege is automatically available to all new accounts except retirement accounts. If you do not want the telephone redemption privilege, you must indicate this in the appropriate area on your account application or you must write to the Fund and instruct it to remove this privilege from your account. The proceeds, which are equal to number of shares times NAV less any applicable deferred sales charges or redemption fees, will be sent by mail to the address designated on your account or sent electronically, via ACH or wire, directly to your existing account in a bank or brokerage firm in the United States as designated on our application. To redeem by telephone, call (800) 523-8382. The redemption proceeds normally will be sent by mail or electronically within three business days after receipt of your telephone instructions. IRA accounts are not redeemable by telephone. The Fund reserves the right to suspend the telephone redemption privileges with respect to your account if the name(s) or the address on the account has been changed within the previous 30 days. Neither the Fund, the transfer agent, nor their respective affiliates will be liable for complying with telephone instructions they reasonably believe to be genuine or for any loss, damage, cost or expenses in acting on such telephone instructions and you will be required to bear the risk of any such loss. The Fund or the transfer agent, or both, will employ reasonable procedures to determine that telephone instructions are genuine. If the Fund and/or the transfer agent do not employ these procedures, they may be liable to you for losses due to unauthorized or fraudulent instructions. These procedures may include, among others, requiring forms of personal identification prior to acting upon telephone instructions, providing written confirmation of the transactions and/or tape recording telephone instructions. Redemptions through Broker: If shares of the Fund are held by a broker-dealer, financial institution or other servicing agent, you must contact that servicing agent to redeem shares of the Fund. The servicing agent may charge a fee for this service. Redemptions by Wire: You may request that your redemption proceeds be wired directly to your bank account. Your bank may also impose a fee for the incoming wire. 18 Automatic Withdrawal Plan: If your individual account, IRA or other qualified plan account has a current account value of at least $1,000,000, you may participate in the Funds Automatic Withdrawal Plan, an investment plan that automatically moves money to your bank account from the Fund through the use of electronic funds transfers. You may elect to make subsequent withdrawals by transfers of a minimum of $100 on specified days of each month into your established bank account. Please contact the Fund at (800) 523-8382 for more information about the Funds Automatic Withdrawal Plan. Redemptions in Kind: The Fund reserves the right to honor requests for redemption or repurchase orders by making payment in whole or in part in readily marketable securities (redemption in kind) if the amount is greater than $250,000 or 1% of the Funds assets. The securities will be chosen by the Fund and valued at the Funds net asset value. A shareholder will be exposed to market risk until these securities are converted to cash and may incur transaction expenses in converting these securities to cash. When Redemptions are Sent: Once the Fund receives your redemption request in good order as described below, it will issue a check based on the next determined NAV following your redemption request. The redemption proceeds normally will be sent by mail or by wire within three business days after receipt of a request in good order. If you purchase shares using a check and soon after request a redemption, your redemption proceeds will not be sent until the check used for your purchase has cleared your bank (usually within 7 days of the purchase date). Good Order : Your redemption request will be processed if it is in good order. To be in good order, the following conditions must be satisfied: · The request should be in writing, unless redeeming by telephone, indicating the number of shares or dollar amount to be redeemed; · The request must identify your account number; · The request should be signed by you and any other person listed on the account, exactly as the shares are registered; and · If you request that the redemption proceeds be sent to a person, bank or an address other than that of record or paid to someone other than the record owner(s), or if the address was changed within the last 30 days, or if the proceeds of a requested redemption exceed $50,000, the signature(s) on the request must be medallion signature guaranteed by an eligible signature guarantor. When You Need Medallion Signature Guarantees: If you wish to change the bank or brokerage account that you have designated on your account, you may do so at any time by writing to the Fund with your signature guaranteed. A medallion signature guarantee assures that a signature is genuine and protects you from unauthorized account transfers. You will need your signature guaranteed if: · you request a redemption to be made payable to a person not on record with the Fund; · you request that a redemption be mailed to an address other than that on record with the Fund; · the proceeds of a requested redemption exceed $50,000; · any redemption is transmitted by federal wire transfer to a bank other than the bank of record; or · your address was changed within 30 days of your redemption request. Signatures may be guaranteed by any eligible guarantor institution (including banks, brokers and dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations). Further documentation will be required to change the designated account if shares are held by a corporation, fiduciary or other organization. A notary public cannot guarantee signatures. Retirement Plans : If you own an IRA or other retirement plan, you must indicate on your redemption request whether the Fund should withhold federal income tax. Unless you elect in your redemption request that you do not want to have federal tax withheld, the redemption will be subject to withholding. 19 Market Timing Policy While the Fund does not encourage frequent trading, the Board has determined that it is not necessary to adopt policies and procedures designed to detect and deter frequent trading and market timing in the Funds shares. The Board has reached this determination based on its anticipation that certain investors will use the Fund as a short-term investment and its assessment that there is little opportunity, given the nature of the Funds investments, for Fund investors to take advantage of short-term market fluctuations. FUND DISTRIBUTIONS The Fund distributes substantially all of its net investment income to shareholders in the form of dividends. The Fund intends to declare and distribute income dividends every two weeks to shareholders of record. In addition, the Fund distributes any net capital gains it earns from the sale of portfolio securities to shareholders no less frequently than annually. Net short-term capital gains may be paid more frequently. Dividend payments are made through DTC participants and indirect participants to beneficial owners then of record with proceeds received from the Fund. No dividend reinvestment service is provided by the Trust. Financial intermediaries may make available the DTC book-entry Dividend Reinvestment Service for use by beneficial owners of Fund shares for reinvestment of their dividend distributions. Beneficial owners should contact their financial intermediary to determine the availability and costs of the service and the details of participation therein. Financial intermediaries may require beneficial owners to adhere to specific procedures and timetables. If this service is available and used, dividend distributions of both income and net capital gains will be automatically reinvested in additional whole shares of the Fund. TAX INFORMATION As with any investment, you should consider how the Fund investment will be taxed. The tax information in this Prospectus is provided as general information. You should consult your own tax professional about the tax consequences of an investment in the Fund, including the possible application of foreign, state and local taxes. Unless your investment in the Fund is through a tax-exempt entity or tax-deferred retirement account, such as a 401(k) plan, you need to be aware of the possible tax consequences when: (i) the Fund makes distributions, or (ii) you redeem shares of the Fund. Taxes on Distributions . As noted above, the Fund expects to distribute net investment income, if any, every two weeks, and any net realized long-term or short-term capital gains, if any, annually. The Fund may also pay a special distribution at any time to comply with U.S. federal tax requirements. If the Fund fails to distribute on a timely basis with respect to each taxable year at least 90% of its investment company taxable income and its net tax-exempt interest income, the Fund would fail to qualify for the special tax treatment applicable to RICs. In such a case, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if such income were distributed to its shareholders, and all distributions out of earnings and profits would be taxed to shareholders as ordinary dividend income. Such distributions generally would be eligible for the dividends-received deduction in the case of corporate shareholders and may be eligible to be qualified dividend income for non-corporate shareholders. In addition, the Fund could be required to recognize unrealized gains, pay taxes and make distributions (any of which could be subject to interest charges) before re-qualifying for taxation as a RIC. Additionally, to the extent the Fund does not distribute to shareholders all of its investment company taxable income and net capital gain in a given year, it will be required to pay U.S. federal income tax on the retained income and gains, thereby reducing the Funds return. The Fund will be subject to a 4% excise tax on certain undistributed income if it does not distribute to its shareholders in each calendar year an amount at least equal to the sum of 98% of its ordinary income (taking into account certain deferrals and elections) for the calendar year, 98.2% of its capital gain net income for the twelve months ended October 31 of such year and 100% of any undistributed amounts from the prior years. Although the Fund generally intends to declare and distribute dividends and distributions in the amounts and at the times 20 necessary to avoid the application of this 4% excise tax, the Fund may elect to retain a portion of its income and gains, and in such a case, the Fund may be subject to excise tax. In general, your distributions are subject to U.S. federal income tax when they are paid, whether you take them in cash or reinvest them in the Fund. Distributions of net investment income, including any net short-term gains, if any, are generally taxable as ordinary income. Whether distributions of capital gains represent long-term or short-term capital gains is determined by how long the Fund owned the investments that generated them, rather than how long you have owned your shares. Distributions of net short-term capital gains in excess of net long-term capital losses, if any, are generally taxable as ordinary income. Distributions of net long-term capital gains in excess of net short-term capital losses, if any, that are reported as capital gain dividends are generally taxable as long-term capital gains. Long-term capital gains of non-corporate shareholders are generally taxable at a maximum rate of 15% or 20%, depending on whether the shareholders income exceeds certain threshold amounts. The Fund may receive dividends, the distribution of which the Fund may designate as qualified dividends. In the event that the Fund receives such a dividend and designates the distribution of such dividend as a qualified dividend, the dividend may be taxed at the maximum capital gains rates, provided holding period and other requirements are met at both the shareholder and the Fund level. The Fund does not expect that any of its distributions will be qualified dividends eligible for lower tax rates. Distributions in excess of the Funds current and accumulated earnings and profits are treated as a tax-free return of your investment to the extent of your basis in the shares, and generally as capital gain thereafter. A return of capital, which for tax purposes is treated as a return of your investment, reduces your basis in shares, thus reducing any loss or increasing any gain on a subsequent taxable disposition of shares. A distribution will reduce the Funds NAV per share and may be taxable to you as ordinary income or capital gain even though, from an economic standpoint, the distribution may constitute a return of capital. Dividends, interest and gains from non-U.S. investments of the Fund may give rise to withholding and other taxes imposed by foreign countries. Tax conventions between certain countries and the United States may, in some cases, reduce or eliminate such taxes. Backup Withholding . The Fund may be required to withhold a percentage of your distributions and proceeds if you have not provided a taxpayer identification number or social security number or otherwise established a basis for exemption from backup withholding. The backup withholding rate for individuals is currently 28%. This is not an additional tax and may be refunded, or credited against your U.S. federal income tax liability, provided certain required information is furnished to the Internal Revenue Service. Taxes on the Redemption of Fund Shares . Currently, any capital gain or loss realized upon a redemption of Fund shares is generally treated as long term capital gain or loss if the Fund shares have been held for more than one year and as a short term capital gain or loss if held for one year or less. However, any capital loss on a redemption of Fund shares held for six months or less is treated as long-term capital loss to the extent that capital gain dividends were paid with respect to such shares. The ability to deduct capital losses may be limited. To the extent that a shareholders shares are redeemed for cash, this is normally treated as a sale for tax purposes. Medicare Tax . An additional 3.8% Medicare tax is imposed on certain net investment income (including ordinary dividends and capital gain distributions received from the Fund and net gains from redemptions or other taxable dispositions of Fund Shares) of U.S. individuals, estates and trusts to the extent that such persons modified adjusted gross income (in the case of an individual) or adjusted gross income (in the case of an estate or trust) exceeds certain threshold amounts. Non-U.S. Shareholders . If you are not a citizen or resident alien of the United States or if you are a non-U.S. entity, you are a Non-U.S. Shareholder. Distributions by the Fund will be treated as dividends for U.S. federal income tax purposes to the extent paid from our current or accumulated earnings and profits (as determined under U.S. federal income tax principles). Dividends paid to a Non-U.S. Shareholder generally will be subject to U.S. withholding tax at a 30% rate or a reduced rate specified by an applicable income tax treaty. If a Non-U.S. 21 Shareholder is eligible for a reduced rate of withholding tax under an applicable tax treaty, the Non-U.S. Shareholder will be required to provide an applicable IRS FormW-8 certifying its entitlement to benefits under the treaty in order to obtain a reduced rate of withholding tax. However, if the distributions are effectively connected with a U.S. trade or business of the Non-U.S. Shareholder (or, if an income tax treaty applies, attributable to a permanent establishment in the United States of the Non-U.S. Shareholder), then the distributions will be subject to U.S. federal income tax at the rates applicable to U.S. persons, plus, in certain cases where the Non-U.S. Shareholder is a corporation, a branch profits tax at a 30% rate (or lower rate provided in an applicable treaty). If the Non-U.S. Shareholder is subject to such U.S. income tax on a distribution, then the Fund is not required to withhold U.S. federal tax if the Non-U.S. Shareholder complies with applicable certification and disclosure requirements. Special certification requirements apply to a Non-U.S. Shareholder that is a foreign partnership or a foreign trust, and such entities are urged to consult their own tax advisors. Code section 871(k) provides certain look-through treatment to Non-U.S. Shareholders, permitting qualified interest-related dividends and qualified short-term capital gains not to be subject to U.S. withholding tax. More specifically, no withholding is required with respect to certain dividends if (i) the dividends are properly reported as interest-related dividends or short-term capital gain dividends, (ii) the dividends are derived from sources specified in the Code for such dividends, and (iii) certain other requirements are satisfied. Depending on the circumstances, the Fund may designate all, some, or none of the Funds potentially eligible dividends as qualified interest-related dividends or as qualified short-term capital gains. If the amount of a distribution exceeds the Funds current and accumulated earnings and profits, such excess will be treated for U.S. federal income tax purposes as a tax-free return of capital to the extent of the non-U.S. shareholders tax basis in the Funds shares. To the extent that any distribution received by a Non-U.S. Shareholder exceeds the Non-U.S. Shareholders tax basis in the Funds shares and the Funds current and accumulated earnings and profits, the excess will be treated as gain from the sale of the shares and will be taxed as described immediately below. A Non-U.S. Shareholder generally will not be subject to U.S. federal income tax on gain realized on the sale, exchange or other non-redemption disposition of our shares, unless (i)the gain is effectively connected with a trade or business of the Non-U.S. Shareholder in the United States (or, if the Non-U.S. Shareholder is eligible for the benefits of a U.S. tax treaty, the gain is attributable to a permanent establishment in the United States of the Non-U.S. Shareholder); (ii)the Non-U.S. Shareholder is an individual who is present in the United States for 183 days or more in the taxable year of disposition and who has a tax home in the United States; or (iii)the Fund is or has been a U.S. real property holding corporation at any time within the five-year period preceding the date of disposition of Fund shares or, if shorter, within the period during which the non-U.S. shareholder has held Fund shares. Generally, a corporation is a U.S. real property holding corporation if the fair market value of its U.S. real property interests, as defined in the Code and applicable Treasury regulations, equals or exceeds 50% of the aggregate fair market value of its worldwide real property interests and its other assets used or held for use in a trade or business. The Fund does not expect to be treated as a U.S. real property holding corporation. As part of the Foreign Account Tax Compliance Act (FATCA), the Fund may be required to impose a 30% withholding tax on certain types of U.S. sourced income (e.g., dividends, interest, and other types of passive income) paid effective July 1, 2014, and proceeds from the sale or other disposition of property producing U.S. sourced income paid effective January 1, 2017 to (i) foreign financial institutions (FFIs), including non-U.S. investment funds, unless they agree to collect and disclose to the Internal Revenue Service (IRS) information regarding their direct and indirect U.S. account holders and (ii) certain nonfinancial foreign entities (NFFEs), unless they certify certain information regarding their direct and indirect U.S. owners. To avoid possible withholding, FFIs will need to enter into agreements with the IRS which state that they will provide the IRS information, including the names, account numbers and balances, addresses and taxpayer identification numbers of U.S. account holders and comply with due diligence procedures with respect to the identification of U.S. accounts as well as agree to withhold tax on certain types of withholdable payments made to non-compliant foreign financial institutions or to applicable foreign account holders who fail to provide the required information to the IRS, or similar account information and required documentation to a local revenue authority, should an applicable intergovernmental agreement be implemented. NFFEs will need to provide certain information regarding each 22 substantial U.S. owner or certifications of no substantial U.S. ownership, unless certain exceptions apply, or agree to provide certain information to the IRS. While final FATCA rules have not been finalized, the Fund may be subject to the FATCA withholding obligation, and also will be required to perform due diligence reviews to classify foreign entity investors for FATCA purposes. Investors are required to agree to provide information necessary to allow the Fund to comply with the FATCA rules. If the Fund is required to withhold amounts from payments pursuant to FATCA, investors will receive distributions that are reduced by such withholding amounts. Non-U.S. shareholders are advised to consult their tax advisors with respect to the particular tax consequences to them of an investment in the Funds, including the possible applicability of the U.S. estate tax. The foregoing discussion summarizes some of the consequences under current U.S. federal income tax law of an investment in the Fund. It is not a substitute for personal tax advice. Consult your own tax advisor about the potential tax consequences of an investment in the Fund under all applicable tax laws. DISTRIBUTION ARRANGEMENTS Distributor : Rafferty Capital Markets, LLC, located at 1010 Franklin Avenue, Suite 300A, Garden City, NY 11530 (Distributor), distributes shares of the Fund. The Distributor is a registered broker-dealer and member of the Financial Industry Regulatory Authority, Inc. Shares of the Fund are offered on a continuous basis. The Adviser may, at its own expense and out of its own profits, provide additional cash payments to financial intermediaries who sell shares of the Fund and/or whose clients or customers hold shares of the Fund. These additional payments generally are made to financial intermediaries that provide shareholder or administrative services, or distribution related services. Payments generally are based on either (i) a percentage of the average daily net assets of clients serviced by such financial intermediary, or (ii) the number of accounts serviced by such financial intermediary. These additional cash payments also may be made as an expense reimbursement in cases where the financial intermediary provides shareholder services to Fund shareholders. SHAREHOLDER REPORTS AND OTHER INFORMATION The Fund will send one copy of prospectuses and shareholder reports to households containing multiple shareholders with the same last name. This process, known as householding, reduces costs and provides a convenience to shareholders. If you share the same last name and address with another shareholder and you prefer to receive separate prospectuses and shareholder reports, call the Fund at (800) 523-8382 and we will begin separate mailings to you within 30 days of your request. If you or others in your household invest in the Fund through a broker or other financial intermediary, you may receive separate prospectuses and shareholder reports, regardless of whether or not you have consented to householding on your investment application. FINANCIAL HIGHLIGHTS Financial information about the Fund is not provided because, as of the date of this prospectus, the Fund has not yet commenced operations. 23 PRIVACY NOTICE Rev. 1/2017 FACTS WHAT DOES STATE TRUST DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information. Federal law gives consumers the right to limit some, but not all sharing. Federal law also requires us to tell you how we collect, share, and protect your personal information. Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depends on the product or service that you have with us. This information can include: · Social Security number and wire transfer instructions · account transactions and transaction history · investment experience and purchase history When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share customers personal information to run their everyday business. In the section below, we list the reasons financial companies can share their customers personal information; the reasons State Trust chooses to share; and whether you can limit this sharing. Reasons we can share your personal information: Does State Trust share information? Can you limit this sharing? For our everyday business purposes - such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus YES NO For our marketing purposes - to offer our products and services to you NO We dont share For joint marketing with other financial companies NO We dont share For our affiliates everyday business purposes - information about your transactions and records NO We dont share For our affiliates everyday business purposes - information about your credit worthiness NO We dont share For nonaffiliates to market to you NO We dont share QUESTIONS? Call (800) 523-8382. 24 What we do: How does State Trust protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law. These measures include computer safeguards and secured files and buildings. Our service providers are held accountable for adhering to strict policies and procedures to prevent any misuse of your nonpublic personal information. How does State Trust collect my personal information? We collect your personal information, for example, when you · open an account or deposit money · direct us to buy securities or direct us to sell your securities · seek advice about your investments We also collect your personal information from others, such as credit bureaus, affiliates, or other companies. Why can ’ t I limit all sharing? Federal law gives you the right to limit only: · sharing for affiliates’ everyday business purposes – information about your creditworthiness. · affiliates from using your information to market to you. · sharing for nonaffiliates to market to you. State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control. They can be financial and nonfinancial companies. · State Trust has no affiliates. Nonaffiliates Companies not related by common ownership or control. They can be financial and nonfinancial companies. · State Trust does not share with nonaffiliates so they can market to you. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. · State Trust doesn ’ t jointly market . 25 Additional information about the Fund is included in the Fund's Statement of Additional Information dated March 15, 2017 (the SAI). The SAI is incorporated into this Prospectus by reference (i.e., legally made a part of this Prospectus). The SAI provides more details about the Trust's policies and management. Additional information about the Funds investments will also be available in the Funds Annual and Semi-Annual Reports to Shareholders. In the Funds Annual Report, you will find a discussion of the market conditions and investment strategies that significantly affected the Fund's performance during its last fiscal year. To obtain a free copy of the SAI and, when issued, the Annual and Semi-Annual Reports to Shareholders, or other information about the Fund, or to make shareholder inquiries about the Fund, please call (800) 523-8382 or visit www.tbil.co. You may also write to: State Trust  Enhanced Ultra Short Duration Mutual Fund c/o Mutual Shareholder Services, LLC 8000 Town Centre Drive, Suite 400 Broadview Heights, OH 44147 You may review and obtain copies of the Fund's information at the SEC Public Reference Room in Washington, D.C. Please call 1-202-551-8090 for information relating to the operation of the Public Reference Room. Reports and other information about the Fund are available on the EDGAR Database on the SEC's Internet site at http://www.sec.gov. Copies of the information may be obtained, after paying a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, D.C. 20549-1520. Investment Company Act File # 811-23173 26 The information in this Statement of Additional Information is not complete and may be changed.This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. State Trust  Enhanced Ultra Short Duration Mutual Fund Ticker Symbol: STATX A series of STATE TRUST STATEMENT OF ADDITIONAL INFORMATION March 15, 2017 This Statement of Additional Information (SAI) is not a prospectus. This SAI is intended to provide additional information regarding the activities and operations of State Trust  Enhanced Ultra Short Duration Mutual Fund (the Fund), a series of State Trust (the Trust). This SAI should be read in conjunction with the Funds prospectus dated March 15, 2017 (the Prospectus). A copy of the Prospectus may be obtained without charge by writing to the Trust or the Distributor. The Trusts address is 5550 Painted Mirage Road, Suite 320, Las Vegas, Nevada 89149. Capitalized terms used herein that are not defined have the same meaning as in the Prospectus, unless otherwise noted. The Prospectus is incorporated by reference into this SAI, which means it is legally part of this SAI. 1 TABLE OF CONTENTS GENERAL DESCRIPTION OF THE FUND 3 INVESTMENT OBJECTIVES, STRATEGIES, RISKS AND LIMITATIONS 3 DISCLOSURE OF PORTFOLIO HOLDINGS 5 BOARD OF TRUSTEES OF THE TRUST 7 CODE OF ETHICS 14 PROXY VOTING POLICIES AND PROCEDURES 14 CONTROL PERSONS AND PRINCIPAL HOLDERS OF SECURITIES 14 MANAGEMENT 15 PORTFOLIO MANAGER 16 BROKERAGE TRANSACTIONS 17 CAPITAL STOCK 18 PURCHASE AND REDEMPTION OF SHARES 19 DETERMINATION OF NET ASSET VALUE 19 DIVIDENDS AND DISTRIBUTIONS 20 DIVIDEND REINVESTMENT SERVICE 21 TAXES 21 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 25 DISTRIBUTION ARRANGEMENTS 25 FINANCIAL STATEMENTS 28 APPENDIX A ADVISER PROXY VOTING POLICY AND PROCEDURES 31 2 GENERAL DESCRIPTION OF THE FUND AND THE TRUST State Trust is an open-end management investment company. The Trust was organized as a Delaware statutory trust on June 21, 2016 and is governed by an Agreement and Declaration of Trust dated June 20, 2016 (the Trust Agreement). The Trust Agreement permits the Trusts Board of Trustees (Trustees, Board of Trustees or Board) to authorize and issue an unlimited number of shares of beneficial interest of separate series. This SAI relates to State Trust  Enhanced Ultra Short Duration Mutual Fund, a series of the Trust. The investment adviser to the Fund is New York Alaska ETF Management LLC, the Funds investment adviser (the Adviser). The Fund is a non-diversified fund. The Fund does not issue share certificates. All shares are held in non-certificated form registered on the books of the Fund and the transfer agent for the account of the shareholder. Each share of a series represents an equal proportionate interest in the assets and liabilities belonging to that series and is entitled to such dividends and distributions belonging to the series as are declared by the Trustees. The shares do not have cumulative voting rights or any preemptive or conversion rights, and the Trustees have the authority from time to time to divide or combine the shares of any series into a greater or lesser number of shares of that series so long as the proportionate beneficial interest in the assets belonging to that series and the rights of the shareholders of any other series are in no way affected. In case of any liquidation of a series, the shareholders of the series being liquidated will be entitled to receive as a class a distribution out of the assets, net of the liabilities, belonging to that series. Expenses attributable to any series are borne by that series. Any general expenses of the Trust not readily identifiable as belonging to a particular series are allocated by or under the direction of the Trustees in such manner as the Trustees determine to be fair and equitable. No shareholder is liable to further calls or to assessment by the Trust without his or her express consent. For information concerning the purchase and redemption of shares of the Fund, see How to Purchase Shares and How to Redeem Shares in the Prospectus. For a description of the methods used to determine the share price and value of the Funds assets, see How Shares are Priced in the Prospectus and Determination of Net Asset Value in this Statement of Additional Information. INVESTMENT OBJECTIVES, STRATEGIES, RISKS AND LIMITATIONS All principal investment strategies and risks of the Fund are discussed in the Prospectus. This section contains a more detailed discussion of some of the investments the Fund may make and some of the additional risks of investing in the Fund. This section also discusses limitations on certain of the Funds investments and investment policies of the Fund. Investment Objective The Funds investment objective is a non-fundamental policy and therefore may be changed by the Board of Trustees without shareholder approval. The Fund will notify its shareholders before changing its investment objective. The Fund seeks current income consistent with preservation of capital and daily liquidity. Fund Investment Policies Under normal market conditions, the Fund will invest substantially all of its net assets (exclusive of collateral with respect to securities lending, repurchase and reverse repurchase agreement transactions) in U.S. Treasury securities, which include bills, notes, and bonds issued by the U.S. Treasury, that have remaining maturities of greater than or equal to one month and less than three months. 3 Fund Investment Strategies In addition to investing directly in the U.S. Treasury securities described above, the Fund may enter into securities lending, repurchase agreement and/or reverse repurchase agreement transactions. While up to 100% of the Funds total assets may be invested in repurchase agreements and/or reverse repurchase agreements, in no event will the Fund lend more than 1/3 of its total assets. Investments, Risks and Limitations U.S. Treasury Securities U.S. Treasury bills, notes and bonds are direct obligations of the U.S. Treasury. Treasury bills have initial maturities of one year or less, Treasury notes from two to 10 years, and Treasury bonds more than 10 years. While U.S. Treasury securities are supported by the full faith and credit of the U.S. government, such securities are nonetheless subject to credit risk (i.e., the risk that the U.S. government may be, or be perceived to be, unable to make interest and principal payments). Although U.S. Treasury securities carry little principal risk if held to maturity, the prices of these securities (like all debt securities) change between issuance and maturity in response to fluctuating market interest rates. On August 5, 2011, Standard & Poors Ratings Services (S&P) lowered its long-term sovereign credit rating for the United States to AA+ from AAA. The market prices and yields of securities supported by the full faith and credit of the U.S. government may be adversely affected by S&Ps downgrade or any future downgrades of the U.S. governments credit rating. While the long-term impact of the downgrade is uncertain, it could, for example, lead to increased volatility in the short-term. Temporary Investments To respond to adverse market, economic, political or other conditions, the Fund may invest 100% of its total assets, without limitation, in cash or cash equivalents (including cash it has borrowed). While the Fund is in a defensive position, the opportunity to achieve its objective may be hindered and additional borrowing cost may be incurred. Operational Risk An investment in the Fund, like any fund, can involve operational risks arising from factors such as processing errors, human errors, inadequate or failed internal or external processes, failures in systems and technology, changes in personnel and errors caused by third-party service providers. The occurrence of any of these failures, errors or breaches could result in a loss of information, regulatory scrutiny, reputational damage or other events, any of which could have a material adverse effect on the Fund. While the Fund seeks to minimize such events through controls and oversight, there may still be failures that could cause losses to the Fund. Cyber Security Risk As the use of technology has become more prevalent in the course of business, the Fund has become potentially more susceptible to operational risks through breaches in cyber security. A breach in cyber security refers to both intentional and unintentional events that may cause the Fund to lose proprietary information, suffer data corruption, or lose operational capacity. This in turn could cause the Fund to incur regulatory penalties, reputational damage, additional compliance costs associated with corrective measures, and/or financial loss. Cyber security breaches may involve unauthorized access to the Funds digital information systems (e.g., through hacking or malicious software coding), but may also result from outside attacks such as denial-of-service attacks (i.e., efforts to make network services unavailable to intended users). In addition, cyber security breaches of the Funds third party service providers (e.g., administrators, transfer agents, custodians and sub-advisers) or issuers that the Fund invests in can also subject the Fund to many of the same risks associated with direct cyber security breaches. Like with 4 operational risk in general, the Fund has established risk management systems designed to reduce the risks associated with cyber security. However, there is no guarantee that such efforts will succeed, especially since the Fund does not directly control the cyber security systems of issuers or third party service providers. Investment Restrictions The Trust has adopted the following investment restrictions as fundamental policies with respect to the Fund. These restrictions cannot be changed without the approval of the holders of a majority of the Funds outstanding voting securities. For purposes of the Investment Company Act of 1940, as amended (the 1940 Act), a majority of the outstanding voting securities of the Fund means the vote, at an annual or a special meeting of the security holders of the Trust, of the lesser of (1) 67% or more of the voting securities of the Fund present at such meeting, if the holders of more than 50% of the outstanding voting securities of the Fund are present or represented by proxy, or (2) more than 50% of the outstanding voting securities of the Fund. Under these restrictions: 1. The Fund may make loans, only as permitted under the 1940 Act, as amended, the rules and regulations promulgated thereunder, or interpretations of the SEC or its staff; 2. The Fund may borrow money or issue any senior security, only as permitted under the 1940 Act, as amended, the rules and regulations promulgated thereunder, or interpretations of the SEC or its staff; 3. The Fund may not purchase or sell real estate; 4. The Fund may not act as an underwriter of securities of other issuers, except to the extent that in connection with the disposition of portfolio securities, it may be deemed to be an underwriter under the federal securities laws; 5. The Fund may not purchase or sell commodities; and 6. The Fund may not concentrate its investments in a particular industry or group of industries, as that term is used in the 1940 Act, as amended, the rules and regulations promulgated thereunder, or interpretations of the SEC or its staff. In addition to the investment restrictions adopted as fundamental policies as set forth above, the Fund will not invest in securities which are illiquid securities, including repurchase agreements maturing in more than seven days and options traded over-the-counter, if the result is that more than 15% of the Funds net assets would be invested in such securities. If a percentage limitation is adhered to at the time of investment or contract, a later increase or decrease in percentage resulting from any change in value or total or net assets will not result in a violation of such restriction, except that the percentage limitations with respect to the borrowing of money and illiquid securities, will be continuously complied with. DISCLOSURE OF PORTFOLIO HOLDINGS The Trust has adopted policies and procedures that govern the disclosure of the Fund's portfolio holdings. These policies and procedures are designed to ensure that such disclosure is in the best interests of Fund shareholders. As a general matter, the Fund will not disclose (or authorize its adviser, transfer agent, fund accountant, administrator, custodian or distributor) portfolio holdings information to any person or entity except as follows: · To persons providing services to the Fund who have a need to know such information in order to fulfill their obligations to the Fund, such as portfolio managers, administrators, custodians, pricing services, proxy voting services, accounting and auditing services, and research and trading services, and the Board; · In connection with periodic reports that are available to shareholders and the public; 5 · Pursuant to a regulatory request or as otherwise required by law; · To persons approved in writing by the CCO; or · On the Fund’ s website. A complete listing of the Fund’ s holdings may be posted on the Fund’ s website on a periodic basis. Holdings will be posted with an “ as-of date.” The Fund will disclose its portfolio holdings by mailing its annual and semi-annual reports to shareholders approximately two months after the end of the fiscal year and semi-annual period. The Fund may also disclose its portfolio holdings by mailing a quarterly report to its shareholders. In addition, the Fund will disclose its portfolio holdings reports on Forms N-CSR and Form N-Q two months after the end of each quarter/semi-annual period. The Fund may choose to make available to rating agencies such as Lipper, Morningstar or Bloomberg earlier and more frequently on a confidential basis. Under limited circumstances, as described below, the Fund's portfolio holdings may be disclosed to, or known by, certain third parties in advance of their filing with the Securities and Exchange Commission on Form N-CSR or Form N-Q. In each case, a determination has been made that such advance disclosure is supported by a legitimate business purpose and that the recipient is subject to a duty to keep the information confidential. · The Adviser . Personnel of the Adviser, including personnel responsible for managing the Fund’ s portfolio, may have full daily access to Fund portfolio holdings because that information is necessary in order for the Adviser to provide its management, administrative, and investment services to the Fund. As required for purposes of analyzing the impact of existing and future market changes on the prices, availability, demand and liquidity of such securities, as well as for the assistance of portfolio manager in the trading of such securities, Adviser personnel may also release and discuss certain portfolio holdings with various broker-dealers. · Mutual Shareholder Services, LLC . Mutual Shareholder Services, LLC is the transfer agent, fund accountant and administrator for the Fund; therefore, its personnel have full daily access to the Fund's portfolio holdings because that information is necessary in order for them to provide the agreed-upon services for the Trust. · Custodians . Personnel of the Fund’ s custodians (described below under “
